Title: To Alexander Hamilton from John F. Hamtramck, 27 June 1800
From: Hamtramck, John F.
To: Hamilton, Alexander

Pittsburgh June 27th 1800
Sir 
I have the honor to inform you of the result of a number of experiments of marching, made with Men of different sizes, but as in real service the Soldier is obliged to carry his Musket, Knapsack & Havresack, on his back, the most of the experiments have been made with the men fully equipped a few, that is, ninety eight experiments, have been made without Arms. They were made with single men, in large and small numbers, the average of which without Arms, on smooth ground By single men, is 116 steps (measuring two feet 8¼ Inches the step,) in 60 seconds by a pendulum for the meridian of Pittsburgh, of 30 Inches 2/10 ²⁄₁₀ english measure. That on rough ground 105 steps in 60 seconds, measuring two feet 8⅝ Inches. That of great & small numbers on smooth ground, average 108 steps in 60 seconds, measuring 2 feet 8⅛ Inches; and on rough ground 107 steps in 60 seconds, measuring 2 feet 8⅞ Inches. That of single Men on smooth ground, with Arms Knapsacks &c is 115 steps in 60 seconds, measuring 2 feet 6⅞ Inches and on rough 114 steps measuring two feet 6⅜ Inches. That of large & small numbers with Arms &c on smooth ground is 104 steps in 60 seconds measuring 2 feet 5⅞ Inches, and on rough ground is 97 steps measuring 2 feet 7⅞. The compromise which takes place with a number of men marching together seems to influence them in Keeping the step as much as the imperative sound of the Drum would do—therefore the greatest part of the experiments were made with single Men. From the diversity in the number and length of the steps taken in a minute on different grounds, it appears that 100 paces of two feet 6 Inches english measure, would be well calculated for all evolutions; (this opinion is founded on the last experiments,) to this I would except the forming or displaying of Columns and the duties of Parade. 120 paces of two feet six Inches appears to me to be well adapted to the forming of Columns, and 75 with the same distance, for the duties of parade. The cadance of a slower step than the latter tho’ graceful is certainly more constrained. Permit me also to observe Sir, that it appears in the charging of Bayonet in line, a celerity more than in other evolutions is requisite, indeed the propensity of a body moving forward when on a charge, seems to increase as it advances and is such, that I do not recollect of ever seeing it done in exercise within the bounds of our present quick time. Perhaps an increase of steps to 140 or 150 might be advisable. I have tried it at 140, and found it to answer very well. I Know not well what to say as to the increase of the length of the step, when marching quick time; it appears however that the step then measures by single Men two feet 9 Inches, and by numbers in platoons two feet ten inches.
These experiments have had a fair chance on smooth and rough ground; they have not been done in one or two days, but have engrossed the greatest part of three Weeks. I hope they will be satisfactory.
I shall take the liberty of writing you by the next Post, and offer you some ideas on the subject of our Music.
I have the honor to be sir   with every sentiment of Respect   your most obedient and Very humble servent

J F Hamtramck
General Hamilton.


